ON REHEARING.
We are asked to grant a rehearing on the assumption that we have overlooked the case of Dartmouth Sav. Bank v. School Dists. Nos. 6 and 31, 6 Dak. 332, 43 N. W. Rep. 822. We had not overlooked it. We do not regard it as in point. In that case it might be said that their was no color of organization. There was no petition ever filed, or even signed. In so far as that decision can be regarded as conflicting with our conclusions we feel constrained to differ from the court which pronounced it.
Another matter is referred to in the petition for rehearing which strikes'us with much force. It is insisted that, unless we modify the judgment, it will stand as an unqualified judgment against the defendant, to be collected the same as any other judgment against it. To save any question, we will modify the judgment so that the collection of it must be enforced according to the provisions of § § 136, 141, Ch. 44,. Laws 1883. The District Court will modify the judgment by inserting therein the following clause: This judgment is to be enforced subject to the provisions of § § 136, 141, Ch. 44, Laws 1883; the debt on which it is rendered being a debt subject to equalization as therein provided.
Modified and affirmed.
All concur.